Potts, S.
The decedent in her lifetime was the committee of hér son, a mentally incompetent war veteran, on whose behalf certain objections to the account of the administratrix d. b. n. have been filed.
These objections charge that the decedent as such committee fraudulently concealed the existence of her assets in obtaining court orders for the withdrawal of the incompetent’s funds for her own maintenance and support.
It appears that between July, 1938, and August, 1942, the decedent obtained for her own use from the incompetent’s estate the sum of $1,980. From August 12,1942, when the incompetent was hospitalized, through February, 1945, she received the sum of $3,050. During these periods the decedent was possessed of funds in excess of $3,400 which were discovered after the decedent’s death.
The orders of the Supreme Court granting the allowances were based on the decedent’s sworn statements of dependency and the allegations that she had no money or property of her own.
The administratrix d. b. n., by reply, asserts that these withdrawals are not subject to review by this court because all amounts received by the decedent were set forth in the decedent’s account as committee, and in the account of the substituted committee, both of which were judicially settled by certain decrees of the Supreme Court.
This assertion is correct (Schuylkill Fuel Corp. v. Nieberg Realty Corp., 250 N. Y. 304, 306, 307). The decrees of the Supreme Court are not subject to collateral attach in this pro*78ceeding (Krekeler v. Ritter, 62 N. Y. 372; People v. Downing, 4 Sandf. 189).
The objections of the special guardian are therefore dismissed. However, no decree will be entered herein until the issues raised by the special guardian have been presented to the Supreme Court and a determination made thereon. Proceed accordingly.